Citation Nr: 0521148	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-05 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Evaluation of rheumatoid periarteritis, currently rated as 
zero percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to June 
1946 and from May 1947 to May 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Columbia, South Carolina.  In September 2003, the 
Board remanded the claim for further development.


FINDING OF FACT

The veteran does not currently have rheumatoid periarteritis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for rheumatoid 
periarteritis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.3, 4.7, 4.20, 4.31, 4.104, Diagnostic 
Code 7199-7114 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In September 2002, the agency of original 
jurisdiction (AOJ) provided explicit notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military - have been 
obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The 
AOJ obtained the veteran's private medical records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran was 
afforded VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Furthermore, the November 2002 rating decision, the February 
2003 statement of the case (SOC), and the November 2004 
supplemental statement of the case (SSOC) informed the 
veteran of the evidence in the possession of VA.  As it 
appears that VA has obtained all pertinent evidence, there is 
no duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(e).  Also, in a November 2003 letter and the November 
2004 SSOC, VA asked the veteran to submit any evidence he had 
that pertained to his appeal.  38 C.F.R. § 3.159(b).

By a November 2004 letter, VA informed the veteran that he 
had a period of 60 days for comments regarding any additional 
information; that if he did not respond within 60 days, his 
case would be forwarded to the Board; and that in effect, if 
he did not respond, VA would not undertake any further 
development on his claim.  Based on the above analysis, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in the development of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

Private medical records reflect that in September 2002 the 
veteran underwent an array of surgeries in the left upper 
extremity, to include synovectomies, repairs of muscles and 
ligaments, and removals of exostoses.  Rheumatoid 
periarteritis was not diagnosed.

The veteran underwent a VA examination in October 2002.  
Physical examination revealed an operative scar on the dorsal 
surface of the left hand secondary to the removal of a 
synovial cyst.  Rheumatoid periarthritis was diagnosed.

The veteran was afforded a VA joints examination in November 
2003.  Physical examination of the left upper extremity 
revealed a well-healed dorsal incision.  It was noted that he 
had had an excision of a soft-tissue mass and that the 
incision went two-thirds of the mid distance of the forearm.  
There was no hypertrophy, erythema, or drainage.  The left 
wrist range of motion was the following: dorsiflexion was to 
45 degrees and palmar flexion was to 25 degrees.  He had 90 
degrees of supination of the left forearm and 75 degrees of 
pronation of the left forearm.  There was neurofascial 
herniation.  His grip strength was approximately 4+/5.  

The examiner's assessment was that the veteran was status 
post excision of a soft-tissue mass for periarteritis.  The 
examiner noted that the veteran had some reduced range of 
motion in the left wrist with decreased grip strength and 
some decreased pronation and that otherwise his wrist seemed 
intact.  The examiner indicated that periarteritis fell 
outside the realm of his expertise as it was a neurologic 
condition and not necessarily an orthopedic disorder.  The 
examiner added that the veteran had limits secondary to the 
operation.

The veteran underwent a VA peripheral nerves, arteries, and 
veins examination in February 2004.  The examiner noted that 
the veteran did not give a good history of any mononeuropathy 
or arteritis.  The examiner added that the veteran had some 
symmetrical distal sensory complaints, but that he also had 
diabetes mellitus.  

Physical examination revealed a 5 centimeter long by 1 
millimeter wide longitudinal scar on the dorsal aspect of the 
left wrist.  The range of motion in the left wrist was the 
following: palmar flexion was to 26 degrees, dorsiflexion was 
to 57 degrees, ulnar deviation was to 19 degrees, and radial 
deviation was to 23 degrees.  There were no deformities of 
the hands.  Neurological examination revealed that vibratory 
sensation was normal in the hands, absent in the toes, and 
present in the ankles.  Pinprick was normal in the right hand 
and 50 percent of normal in the left hand.  Pinprick was 
diminished in both feet, from the knees distally.  He had no 
deep tendon reflexes.  The rheumatoid arthritis test was less 
than 20, which was normal.

The examiner indicated that there was no evidence that the 
veteran had an arteritis and that therefore, he did not have 
rheumatic arteritis.  The examiner noted that there was 
evidence of a symmetrical polyneuropathy, which was 
attributed to the diabetes mellitus.  The examiner diagnosed 
a long-standing rheumatologic disorder.  The veteran noted 
that rheumatoid arthritis and gouty arthritis were both 
diagnosed while the veteran was in service.  The examiner 
indicated that it was at least as likely as not that the 
veteran still had either seronegative rheumatoid arthritis or 
gout.  The examiner reported that it was likely that the 
veteran's left wrist problem, which required surgery in 2002, 
was related to his service-connected rheumatological 
condition.  

In a November 2004 rating decision, the RO granted service 
connection for degenerative changes of the left wrist 
consistent with seronegative rheumatoid arthritis or gout, 
effective February 17, 2004, and assigned a 10 percent 
evaluation effective that same day.  

III.  Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

Diagnostic Code 7114 (arteriosclerosis obliterans) provides 
that a 20 percent rating is warranted for claudication on 
walking more than 100 yards, and diminished peripheral pulses 
or ankle/brachial index of 0.9 or less.  There are no 
criteria for a zero percent rating under Diagnostic Code 
7114.  38 C.F.R. § 4.104, Diagnostic Code 7113 (2004).

IV.  Analysis

The question is whether the veteran even currently has 
rheumatoid periarteritis.  The October 2002 VA examiner 
diagnosed rheumatoid periarthritis.  Although the November 
2003 VA examiner diagnosed status post excision of a soft-
tissue mass for periarteritis, that examiner indicated that 
periarteritis fell outside of the realm of his expertise.  
Also, the operation report from the September 2002 surgeries 
does not show a diagnosis of rheumatoid periarteritis.  
Furthermore, the February 2004 VA examiner did not diagnose 
rheumatic arteritis.  That examiner noted that the veteran 
did not provide a good history of any mononeuropathy or 
arteritis.  The examiner attributed the symmetrical 
polyneuropathy to diabetes mellitus.  The examiner diagnosed 
a long-standing rheumatologic disorder, and indicated that it 
was likely that he had seronegative rheumatoid arthritis or 
gout.  The examiner added that it was likely that the 
veteran's left wrist problem was related to the rheumatologic 
disorder.  

In that regard, the RO granted service connection for 
degenerative changes in the left wrist that were consistent 
with seronegative rheumatoid arthritis or gout.  The February 
2004 VA examiner is an expert in diseases of the arteries.  
Therefore, the Board places greater weight on his opinion 
that the veteran did not have rheumatoid periarteritis than 
on the November 2003 VA examiner's diagnosis of residuals of 
periarteritis.  As the veteran does not currently have 
rheumatoid periarteritis, a compensable rating for that 
disorder under Diagnostic Code 7114 is not warranted. Also, 
the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.


ORDER

A compensable evaluation of rheumatoid periarteritis is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


